Citation Nr: 1702047	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  13-24 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for residuals of fracture right ankle lateral malleolus and distal tibia.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1972 to October 1973.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in August 2016.  A transcript of the hearing is included in the Veteran's electronic claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his service-connected right ankle disability is more severe than is reflected in the currently-assigned 10 percent rating.  In this regard, the Board notes that the Veteran last underwent a VA examination of his ankle disorder in September 2011, more than 5 years ago.

Review of the private records subsequent to the September 2011 VA examination show that the Veteran has undergone surgery for his right ankle disability in August 2012.  Private treatment records indicate the surgery was an intraoperative fluoroscopy for removal of an ossific density anterior to the talar dome.  The surgery also included excision of nerve-like structures.  As such, the Board finds that a more contemporaneous examination is warranted.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

To ensure that all due process requirements are met and that the record before the examiner is complete, the AOJ should give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal.  If there has been no continuing treatment, the Veteran should so indicate to the AOJ.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter requesting that he provide sufficient information and if necessary, authorization, so that any additional evidence pertinent to the claim on appeal that is not currently of record can be obtained.  If there is no continuing treatment, the Veteran should so indicate to the AOJ.

2.  Then, schedule the Veteran for a VA joints examination to determine the current severity of his service-connected right ankle disability.  The entire claims file, to include a copy of this remand must be made available to the examiner designated to examine the Veteran.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.  The examiner should make specific findings as to the extent and frequency of all physical and neurological symptoms, and the opinion should address how the frequency, severity, and duration of those symptoms affect the Veteran's occupational and social impairment.

3.  Then, readjudicate the issue on appeal.  If the decision is in any way adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).




